DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/11/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 2 is objected to because of the following informalities:  Line 2 recites “the filtering out” which Examiner suggests amending to “the filtering” (deleting “out”) in order to provide consistency in the claim language.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the second subset of the objects" in Line 13.  There is insufficient antecedent basis for this limitation in the claim as there is no earlier mention of a second subset of the objects, only a subset of the objects.  Examiner suggests amending to “the subset of the objects” (deleting “second”) and has interpreted the limitation as such.
Claims 12-17 are dependent on claim 11 and thus are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 7, 8, 10, 11, 13, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lichtenthaeler et al. (EP 3360747) in view of Kentley et al. (US 2017/0120803).
With regards to claim 1, Lichtenthaeler et al. discloses a method comprising: 
computing, using sensor data generated by one or more sensors of an ego-vehicle, environment information corresponding to an environment of the ego-vehicle (Para. 0030 lines 1-9, 0038 lines 1-6, 0040 lines 1-5, "sensors" "list of objects" "lane markings"); 
generating, based at least in part on the environment information, a mapping representative of first locations of one or more lanes in the environment and second locations of objects within the lanes (Para. 0039 lines 1-5, 0050 lines 1-5, 0051 lines 1-4 and 12-18, "assigned"); 
performing, based at least in part on the environment information, an object-in-path analysis (OIPA) to determine a first subset of the objects within a subset of the lanes (Para. 0052 lines 1-5, "outside the ROI"); 
determining, based at least in part on the environment information, classes associated with each object of the first subset of the objects (Para. 0060 lines 1-6, "VIO candidates" "stationary VIOs"); 
filtering, based at least in part on the classes, one or more objects from the first subset of the objects to determine a second subset of the objects (Para. 0060 lines 1-6, 0070 lines 2-6 and 11-13, claim 7, "VIO candidate list"); and 
transmitting data representative of the second subset of the objects to a downstream system (Para. 0070 lines 2-6 and 11-13, 0071 lines 1-17, claim 7, "send the VIOs" "control the vehicle").  
Lichtenthaeler et al. does not explicitly teach transmitting the data representative of the second subset of the objects to an object tracking algorithm for tracking the second subset of the objects.
However, Kentley et al. discloses the concept of filtering out the objects that are stationary and transmitting data representative of objects that have motion to an object tracking algorithm for tracking the objects with motion (Para. 0102 lines 15-20, 0103 lines 1-5 and 9-14 and 20-28, "ignore" "stationary" "track the location") in order to determine whether the objects with motion may potentially have a conflicting trajectory with the vehicle and to control the vehicle (Para. 0089 lines 1-8, 0090 lines 1-12, 0101 lines 1-14, "conflicting trajectory" "collision avoidance maneuvers").
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include the concept of filtering out the objects that are stationary and transmitting data representative of objects that have motion to an object tracking algorithm for tracking the objects with motion as taught by Kentley et al. into the method of Lichtenthaeler et al.  Thus, Lichtenthaeler et al. would be modified to transmit data representative of the second subset of the objects to a downstream system that includes an object tracking algorithm for tracking the VIO candidates.  The motivation for this would be to allow for determining whether the VIO candidates may potentially have a conflicting trajectory with the ego-vehicle and to allow for controlling the ego-vehicle.
With regards to claim 3, the combination of Lichtenthaeler et al. and Kentley et al. discloses the method of claim 1, wherein the environment information comprises at least one of: lane information, object detection information, or object classification information (Lichtenthaeler et al.: Para. 0030 lines 1-9, 0038 lines 1-6, 0040 lines 1-5, "lane markings" "list of objects").  
With regards to claim 7, the combination of Lichtenthaeler et al. and Kentley et al. discloses the method of claim 1, wherein the generating the mapping is further based at least in part on localization information (Lichtenthaeler et al.: Para. 0039 lines 1-5, 0050 lines 1-5, 0051 lines 1-4 and 12-18, "assigned" "position").  
With regards to claim 8, the combination of Lichtenthaeler et al. and Kentley et al. discloses the method of claim 1, wherein the computing further comprises computing free- space information, and the free-space information is used to determine the second subset of the objects (Lichtenthaeler et al.: Para. 0060 lines 1-6, 0061 lines 1-6, "VIO candidate list" "closest objects").  
With regards to claim 10, the combination of Lichtenthaeler et al. and Kentley et al. discloses the method of claim 1, wherein the subset of the lanes include an ego-lane of the ego-vehicle, a left-adjacent lane to the ego-lane, and a right-adjacent lane to the ego-lane (Lichtenthaeler et al.: Para. 0039 lines 1-16, 0040 lines 2-5, "ROI ego lane" "ROI left lane" "ROI right lane").
With regards to claim 11, Lichtenthaeler et al. discloses a system comprising: 
one or more sensors of an ego-vehicle (Para. 0038 lines 1-6, "sensors"); 
one or more processors (Para. 0032 lines 19-22, "electronic control unit"); and 
computing, using sensor data generated by the one or more sensors of the ego-vehicle, lane information and object detection information (Para. 0030 lines 1-9, 0038 lines 1-6, 0040 lines 1-5, "sensors" "list of objects" "lane markings"); 
based at least in part on the lane information and the object detection information, localizing objects to lanes to generate a mapping (Para. 0039 lines 1-5, 0050 lines 1-5, 0051 lines 1-4 and 12-18, "assigned" "position"); 
determining a subset of the objects within a subset of the lanes based at least in part on the mapping and a lane location criteria (Para. 0052 lines 1-5, 0060 lines 1-6, "outside the ROI" "VIO candidates" "stationary VIOs"); and 
transmitting data representative of the subset of the objects to a downstream system (Para. 0070 lines 2-6 and 11-13, 0071 lines 1-17, claim 7, "send the VIOs" "control the vehicle").
Lichtenthaeler et al. does not explicitly teach one or more memory devices storing instructions that, when executed by the one or more processors, cause the one or more processors to execute the operations and transmitting the data representative of the subset of the objects to an object tracking algorithm for tracking the second subset of the objects and.  
However, Kentley et al. discloses the concept of filtering out the objects that are stationary and transmitting data representative of objects that have motion to an object tracking algorithm for tracking the objects with motion (Para. 0102 lines 15-20, 0103 lines 1-5 and 9-14 and 20-28, "ignore" "stationary" "track the location") in order to determine whether the objects with motion may potentially have a conflicting trajectory with the vehicle and to control the vehicle (Para. 0089 lines 1-8, 0090 lines 1-12, 0101 lines 1-14, "conflicting trajectory" "collision avoidance maneuvers").
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include the concept of filtering out the objects that are stationary and transmitting data representative of objects that have motion to an object tracking algorithm for tracking the objects with motion as taught by Kentley et al. into the method of Lichtenthaeler et al.  Thus, Lichtenthaeler et al. would be modified to transmit data representative of the second subset of the objects to a downstream system that includes an object tracking algorithm for tracking the VIO candidates.  The motivation for this would be to allow for determining whether the VIO candidates may potentially have a conflicting trajectory with the ego-vehicle and to allow for controlling the ego-vehicle.
Kentley et al. also discloses using one or more memory devices storing instructions that when executed by a processor, causes the processor to execute the operations in order to more efficiently perform the operations instead of performing them manually (Para. 0055 lines 1-18, 0122 lines 1-16, "non-transitory computer readable medium" "processor").
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include the technique of using one or more memory devices storing instructions that when executed by a processor, causes the processor to execute the operations as further taught by Kentley et al. into the system of the combination of Lichtenthaeler et al. and Kentley et al.  The motivation for this would be to allow for more efficiently performing the operations.
With regards to claim 13, the combination of Lichtenthaeler et al. and Kentley et al. discloses the system of claim 11, wherein the determining the subset of the objects is based at least in part on an object-in-path analysis (OIPA) (Lichtenthaeler et al.: Para. 0052 lines 1-5, "outside the ROI").  
With regards to claim 14, the combination of Lichtenthaeler et al. and Kentley et al. discloses the system of claim 11, wherein the computing further comprises computing free-space information, and the free-space information is used to determine the subset of the objects (Lichtenthaeler et al.: Para. 0060 lines 1-6, 0061 lines 1-6, "VIO candidate list" "closest objects").  
With regards to claim 16, the combination of Lichtenthaeler et al. and Kentley et al. discloses the system of claim 11, wherein the subset of the lanes include an ego-lane of the ego-vehicle, a left-adjacent lane to the ego-lane, and a right-adjacent lane to the ego-lane (Lichtenthaeler et al.: Para. 0039 lines 1-16, 0040 lines 2-5, "ROI ego lane" "ROI left lane" "ROI right lane").  
With regards to claim 17, the combination of Lichtenthaeler et al. and Kentley et al. discloses the system of claim 11, further comprising: determining, based at least in part on computed object classification information, one or more classes associated with one or more of the objects, wherein the determining the subset of the objects is further based at least in part on the one or more classes  (Lichtenthaeler et al.: Para. 0052 lines 1-5, 0060 lines 1-6,"VIO candidates" "stationary VIOs").
Claim(s) 2, 4, 9, 12, 15, 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lichtenthaeler et al. (EP 3360747) in view of Kentley et al. (US 2017/0120803) and further in view of Xu et al. (US 2019/0266418).
With regards to claim 2, the combination of Lichtenthaeler et al. and Kentley et al. discloses the method of claim 1.
The combination of Lichtenthaeler et al. and Kentley et al. does not explicitly teach wherein the computing is executed using one or more graphics processing units (GPUs), and the filtering out is executed using one or more central processing units (CPUs).
However, Xu et al. discloses the concept of computing environment information using a GPU and passing the information to a CPU to perform further processing (Para. 0037 lines 1-17, 0231 lines 1-15, 0235 lines 1-2 and 5-9, 0236 lines 1-8, "detect lanes" "GPU" "CPU" "neural network" "path planning") in order to provide for a fast and more efficient platform for autonomous vehicles (Para. 0229 lines 9-12, 0230 lines 1-3 and 7-14, 0231 lines 1-6, "efficient").  Thus, the combination of Lichtenthaeler et al. and Kentley et al. would be modified to perform the computing on the GPU, pass the information onto the CPU, and perform the rest of the method, including the filtering out, on the CPU.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include the concept of computing environment information using a GPU and passing the information to a CPU to perform further processing as taught by Xu et al. into the method of the combination of Lichtenthaeler et al. and Kentley et al.  The motivation for this would be to provide for a fast and more efficient platform for autonomous or driver assisted vehicles.
With regards to claim 4, the combination of Lichtenthaeler et al. and Kentley et al. discloses the method of claim 3, wherein the environment information comprises at least lane information (Lichtenthaeler et al.: Para. 0030 lines 7-9, 0038 lines 1-6, 0040 lines 1-5, "sensors" "lane markings").  
The combination of Lichtenthaeler et al. and Kentley et al. does not explicitly teach wherein the computing the lane information is executed using a first deep neural network (DNN).  
However, Xu et al. discloses computing lane information using a deep neural network in order to accurately detect lanes and road boundaries in real-time (Para. 0037 lines 1-17, "DNN" "detect lanes" "accurately").
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include computing lane information using a deep neural network as taught by Xu et al. into the method of the combination of Lichtenthaeler et al. and Kentley et al.  The motivation for this would be to more accurately detect lanes and road boundaries in real-time.
With regards to claim 9, the combination of Lichtenthaeler et al. and Kentley et al. discloses the method of claim 1.  
The combination of Lichtenthaeler et al. and Kentley et al. does not explicitly teach wherein the transmitting the data is from a first system on chip (SoC) to a second SoC.  
However, Xu et al. discloses a vehicle including a SoC that provides/transmits signals to different controllers (which include SoCs) to perform different functionalities of the vehicle system (Para. 0175 lines 1-24, 0176 lines 1-4, “SoCs” “provide signals”) in order to allow for faster, more reliable, and more energy-efficient and space-efficient architecture for the vehicle system (Para. 0229 lines 1-12, “faster” “reliable”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include the concept of a vehicle including a SoC that provides/transmits signals to different controllers (which include SoCs) to perform different functionalities of the vehicle system as taught by Xu et al. into the method of the combination of Lichtenthaeler et al. and Kentley et al.  Thus, the combination of Lichtenthaeler et al. and Kentley et al. would be modified to, in transmitting the data from the vehicle to a downstream system that includes an object tracking algorithm, transmit the data from the vehicle including a SoC to a downstream system including SoCs and the object tracking algorithm.  The motivation for this would be to allow for a faster, more reliable, and more energy-efficient and space-efficient architecture for the vehicle system.
With regards to claim 12, the combination of Lichtenthaeler et al. and Kentley et al. discloses the system of claim 11. 
The combination of Lichtenthaeler et al. and Kentley et al. does not explicitly teach wherein the computing is executed using one or more graphics processing units (GPUs), and the determining and the localizing are executed using one or more central processing units (CPUs).  
However, Xu et al. discloses the concept of computing environment information using a GPU and passing the information to a CPU to perform further processing (Para. 0037 lines 1-17, 0231 lines 1-15, 0235 lines 1-2 and 5-9, 0236 lines 1-8, "detect lanes" "GPU" "CPU" "neural network" "path planning") in order to provide for a fast and more efficient platform for autonomous vehicles (Para. 0229 lines 9-12, 0230 lines 1-3 and 7-14, 0231 lines 1-6, "efficient").  Thus, the combination of Lichtenthaeler et al. and Kentley et al. would be modified to perform the computing on the GPU, pass the information onto the CPU, and perform the rest of the method, including the determining and the localizing, on the CPU.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include the concept of computing environment information using a GPU and passing the information to a CPU to perform further processing as taught by Xu et al. into the method of the combination of Lichtenthaeler et al. and Kentley et al.  The motivation for this would be to provide for a fast and more efficient platform for autonomous or driver assisted vehicles.
With regards to claim 15, the combination of Lichtenthaeler et al. and Kentley et al. discloses the system of claim 11.
The combination of Lichtenthaeler et al. and Kentley et al. does not explicitly teach wherein the transmitting the data is from a first system on chip (SoC) to a second SoC. 
However, Xu et al. discloses a vehicle including a SoC that provides/transmits signals to different controllers (which include SoCs) to perform different functionalities of the vehicle system (Para. 0175 lines 1-24, 0176 lines 1-4, “SoCs” “provide signals”) in order to allow for faster, more reliable, and more energy-efficient and space-efficient architecture for the vehicle system (Para. 0229 lines 1-12, “faster” “reliable”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include the concept of a vehicle including a SoC that provides/transmits signals to different controllers (which include SoCs) to perform different functionalities of the vehicle system as taught by Xu et al. into the system of the combination of Lichtenthaeler et al. and Kentley et al.  Thus, the combination of Lichtenthaeler et al. and Kentley et al. would be modified to, in transmitting the data from the vehicle to a downstream system that includes an object tracking algorithm, transmit the data from the vehicle including a SoC to a downstream system including SoCs and the object tracking algorithm.  The motivation for this would be to allow for a faster, more reliable, and more energy-efficient and space-efficient architecture for the vehicle system.
With regards to claim 18, Lichtenthaeler et al. discloses a method comprising: 
processing sensor data generated by one or more sensors of an ego-vehicle (Para. 0030 lines 1-9, 0038 lines 1-6, 0040 lines 1-5, "sensors" "generating" "searching"); 
computing, based at least in part on the processing, first data corresponding to lane location information and object location information corresponding to an environment of the ego-vehicle (Para. 0030 lines 1-9, 0038 lines 1-6, 0040 lines 1-5, "sensors" "list of objects" "lane markings"); 
generating, based at least in part on the first data, a mapping representative of first locations of lanes and second locations of objects within the lanes (Para. 0039 lines 1-5, 0050 lines 1-5, 0051 lines 1-4 and 12-18, "assigned"); 
determining, based at least in part on second data representative of the mapping, a subset of objects within an ego-lane and one or more adjacent lanes to the ego-lane (Para. 0039 lines 1-16, 0040 lines 2-5, 0052 lines 1-5, 0060 lines 1-6, 0070 lines 2-6 and 11-13, claim 7, "VIO candidate list"  "outside the ROI"); and 
transmitting third data representative of the subset of the objects to a downstream system (Para. 0070 lines 2-6 and 11-13, 0071 lines 1-17, claim 7, "send the VIOs" "control the vehicle").
Lichtenthaeler et al. does not explicitly teach transmitting third data representative of the subset of the objects to an object tracking algorithm. 
However, Kentley et al. discloses the concept of filtering out the objects that are stationary and transmitting data representative of objects that have motion to an object tracking algorithm for tracking the objects with motion (Para. 0102 lines 15-20, 0103 lines 1-5 and 9-14 and 20-28, "ignore" "stationary" "track the location") in order to determine whether the objects with motion may potentially have a conflicting trajectory with the vehicle and to control the vehicle (Para. 0089 lines 1-8, 0090 lines 1-12, 0101 lines 1-14, "conflicting trajectory" "collision avoidance maneuvers").
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include the concept of filtering out the objects that are stationary and transmitting data representative of objects that have motion to an object tracking algorithm for tracking the objects with motion as taught by Kentley et al. into the method of Lichtenthaeler et al.  Thus, Lichtenthaeler et al. would be modified to transmit data representative of the second subset of the objects to a downstream system that includes an object tracking algorithm for tracking the VIO candidates.  The motivation for this would be to allow for determining whether the VIO candidates may potentially have a conflicting trajectory with the ego-vehicle and to allow for controlling the ego-vehicle.
The combination of Lichtenthaeler et al. and Kentley et al. does not explicitly teach where the processing and computing are performed using one or more graphics processing units and the generating, determining, and the object tracking algorithm are performed using one or more central processing units.
However, Xu et al. discloses the concept of processing and computing environment information using a GPU and passing the information to a CPU to perform further processing (Para. 0037 lines 1-17, 0231 lines 1-15, 0235 lines 1-2 and 5-9, 0236 lines 1-8, "detect lanes" "GPU" "CPU" "neural network" "path planning") in order to provide for a fast and more efficient platform for autonomous vehicles (Para. 0229 lines 9-12, 0230 lines 1-3 and 7-14, 0231 lines 1-6, "efficient").  Thus, the combination of Lichtenthaeler et al. and Kentley et al. would be modified to perform the processing and computing on the GPU to obtain the first data, pass the first data onto the CPU, and perform the rest of the method, including the generating, the determining, and the object tracking algorithm on the CPU.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include the concept of computing environment information using a GPU and passing the information to a CPU to perform further processing as taught by Xu et al. into the method of the combination of Lichtenthaeler et al. and Kentley et al.  The motivation for this would be to provide for a fast and more efficient platform for autonomous or driver assisted vehicles.
With regards to claim 19, the combination of Lichtenthaeler et al. and Kentley et al. discloses the method of claim 18.
The combination of Lichtenthaeler et al., Kentley et al., and Xu et al. does not explicitly teach wherein the transmitting the data is from a first system on chip (SoC) to a second SoC.
However, Xu et al. further discloses the vehicle including a SoC that provides/transmits signals to different controllers (which include SoCs) to perform different functionalities of the vehicle system (Para. 0175 lines 1-24, 0176 lines 1-4, “SoCs” “provide signals”) in order to allow for faster, more reliable, and more energy-efficient and space-efficient architecture for the vehicle system (Para. 0229 lines 1-12, “faster” “reliable”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include the concept of a vehicle including a SoC that provides/transmits signals to different controllers (which include SoCs) to perform different functionalities of the vehicle system as further taught by Xu et al. into the method of the combination of Lichtenthaeler et al., Kentley et al., and Xu et al.  Thus, the combination of Lichtenthaeler et al., Kentley et al., and Xu et al. would be modified to, in transmitting the data from the vehicle to a downstream system that includes an object tracking algorithm, transmit the data from the vehicle including a SoC to a downstream system including SoCs and the object tracking algorithm.  The motivation for this would be to allow for a faster, more reliable, and more energy-efficient and space-efficient architecture for the vehicle system.
With regards to claim 20, the combination of Lichtenthaeler et al., Kentley et al., and Xu et al. discloses the method of claim 18, wherein the processing the sensor data is executed using one or more parallel processing units (Xu et al.: Para. 0195 lines 1-12, "parallel").  
With regards to claim 21, the combination of Lichtenthaeler et al., Kentley et al., and Xu et al. discloses the method of claim 18, further comprising: determining, based at least in part on computed object classification information, one or more classes associated with one or more of the objects,   wherein the determining the subset of the objects is further based at least in part on the one or more classes (Lichtenthaeler et al.: Para. 0052 lines 1-5, 0060 lines 1-6,"VIO candidates" "stationary VIOs").  
With regards to claim 22, the combination of Lichtenthaeler et al., Kentley et al., and Xu et al. discloses the method of claim 18, wherein the first data is further representative of free- space information, and the free-space information is used to determine the subset of the objects (Lichtenthaeler et al.: Para. 0060 lines 1-6, 0061 lines 1-6, "VIO candidate list" "closest objects").  
With regards to claim 23, the combination of Lichtenthaeler et al., Kentley et al., and Xu et al. discloses the method of claim 18, wherein the determining the subset of the objects is executed using an object-in-path analysis (OIPA) (Lichtenthaeler et al.: Para. 0052 lines 1-5, "outside the ROI").
Claim(s) 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lichtenthaeler et al. (EP 3360747) in view of Kentley et al. (US 2017/0120803) and further in view of Sen et al. (US 2021/0253131).
With regards to claim 5, the combination of Lichtenthaeler et al. and Kentley et al. discloses the method of claim 3, wherein the environment information comprises at least object detection information (Lichtenthaeler et al.: Para. 0030 lines 1-7, 0051 lines 1-4, "object").  
The combination of Lichtenthaeler et al. and Kentley et al. does not explicitly teach wherein the computing the object detection information is executed using a second DNN or a first computer vision algorithm (CVA).  
However, Sen et al. discloses computing object detection information using a computer vision algorithm (Para. 0032 lines 1-13, 0034 lines 1-9, 0036 lines 1-10, "identification" classify") in order to allow for reliable detection of objects (Para. 0036 lines 7-13, "reliable").
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include the technique of computing object detection information using a computer vision algorithm as taught by Sen et al. into the method of the combination of Lichtenthaeler et al. and Kentley et al.  The motivation for this would be to allow for reliable detection of objects.
With regards to claim 6, the combination of Lichtenthaeler et al. and Kentley et al. discloses the method of claim 3, wherein the environment information comprises at least object classification information (Lichtenthaeler et al.: Para. 0030 lines 1-7, 0051 lines 1-4, "object"). 
The combination of Lichtenthaeler et al. and Kentley et al. does not explicitly teach wherein the computing the object classification information is executing using the second DNN, a third DNN, the first CVA, or a second CVA.  
However, Sen et al. discloses computing object classification information using a computer vision algorithm (Para. 0032 lines 1-13, 0034 lines 1-9, 0036 lines 1-10, "identification" classify") in order to allow for reliable detection of objects (Para. 0036 lines 7-13, "reliable").
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include the technique of computing object classification information using a computer vision algorithm as taught by Sen et al. into the method of the combination of Lichtenthaeler et al. and Kentley et al.  The motivation for this would be to allow for reliable detection of objects.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL WANG whose telephone number is (571)272-5766. The examiner can normally be reached 9:30-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROL WANG/Primary Examiner, Art Unit 2662